Title: Province of Pennsylvania: Account with Franklin; Isaac Norris: Certificate for Payment, 4 March 1763
From: Province of Pennsylvania,Norris, Isaac
To: 


On March 4, 1763, the Pennsylvania Assembly’s Committee of Accounts, which had approved Franklin’s expenses on his English mission on February 19 (see above, p. 195), laid “before the House a State of the Account of Benjamin Franklin; Esq; with the Province,” and they having reported that the province owed Franklin £2214 10s. 7d., “a Certificate was drawn for the said Balance and signed by Mr. Speaker by Order of the House.” Document I printed below is a summary of Franklin’s account with the province, part of which appears to be in Isaac Norris’ hand. Document II is the certificate signed by Norris.
 
I
Province of Pennsylvania in Account with Benja. Franklin


Dr
  
Sterl.


1763.
To Expences in Behalf of the Province as per Account rendered the Committee
}
£714.
10.
7.



To a Compensation voted in Assembly for Six Years Service in Great Britain as Agent for the Province
}
  3000
  –
  –



£3714.
10.
7.





Cr
  
Sterl.


1757.
By Cash taken with him and remitted to him while in England
}
£1500.
–
–



Ballance due to B Franklin

2214.
  10.
  7.



£3714.
10.
7


a Certificate for the Ballance drawn and signed in Assembly by Order of the House March the 4th 1763
I Norris Speaker
 Endorsed: I. N. March 4th. 1763 Benjn Franklin’s Agent Acct Currt with the Province while in London from 1757. Examined The ball. of £2214. 10. 7 Sterlg. is Entd. in Bills of Excha. account, March 16. 1763. per Votes 1766.
 The other Article in Credit of the within accot. being £1500 Sterling: is charg’d the 14. June 1759.
 

II
In Assembly, Mar: 4th 1763.
These are to certify, That the Sum of two thousand two hundred and fourteen pounds ten Shillings and sevenpence Sterling is allowed to Benjamin Franklin, Esquire for his Service as late Agent to the Province of Pennsylvania and that the same ought to be paid out of Money raised for discharging the public Debts. Signed by Order of the House,
Isaac Norris Speaker


[In the margin:] Sterlg. £2214. 10. 7 at 72½ per Cent

Endorsed: March 9th 1763 Pay the Contents to Benjamin Franklin Esqr or Order To the Trustees of the General Loan Office
Jon Hughes


March 16th: 1763 Recd of Charles Norris the Sum of Two thousand two hundred and fourteen pounds and ten Shillgs and Seven pence Sterling being the Trustees draft on Messrs. Sargent Aufrere & Co. per
B Franklin

